Appeal dismissed. On September 18, 1957, the defendant, who was represented by counsel, pleaded guilty to an indictment charging robbery while armed. Thereupon, a sentence of not more than fifteen years nor less than twelve years at the Correctional Institution at Walpole was imposed. The defendant at that time was notified of his right to request leave to appeal to the Appellate Division (G. L. c. 278, §§ 28A-28D, inserted by St. 1943, c. 558, § 1, as amended) on the matter of sentence, but he never exercised that right. On April 3, 1961, more than three and one half years later, the defendant filed in the Superior Court a motion for a copy of the transcript and a motion for the waiving of filing fees. Both motions were denied and the defendant appealed. G. L. c. 278, § 28. The appeal is not properly here, for it is not from a “judgment . . . founded upon matter of law apparent upon the record.”